Citation Nr: 0316882	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from October 1945 to December 
1946.  The veteran died in June 1993; the appellant in this 
case is his surviving spouse.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the RO.  

The appellant failed to appear at a personal hearing 
scheduled for November 2000 before a Member of the Board.  

The Board remanded the case back to the RO in March 2001 for 
further development of the record.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained.  

2.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; nor is she shown to be a patient in a nursing home 
because of mental or physical incapacity.  

3.  The appellant's disabilities, when considered in 
combination, are not shown to prevent her from caring for 
most of her daily personal needs without regular assistance 
of another person or protecting herself from the hazards and 
dangers of her daily environment; nor are they shown to 
result in her confinement to her home or the immediate 
premises.  



CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
being housebound or on the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1114(k)-(p), (s), 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.350, 3.351 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  See 38 U.S.C.A. § 1541(d), (e) (West 
2002); 38 C.F.R. § 3.351(a)(5) (2002).  

Under 38 C.F.R. § 3.351(b) (2002), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2002).  

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2002).  

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. § 3.351(f) (2002).  

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 U.S.C.A. § 
1541(e)(2) (West 2002); 38 C.F.R. § 3.351(f) (2002).  

In essence, the appellant contends that her impaired vision 
has rendered her unable to drive, and as such, she therefore 
believes that a VA special monthly pension should be granted.  

At the August 1998 VA examination for housebound status or 
permanent need for regular aid and attendance, it was noted 
that the appellant was not accompanied to the place of 
examination, that she was able to walk about 5 or 6 blocks 
without the assistance of another person and that she was not 
hospitalized.  

The appellant complained that she was unable to drive 
secondary to macular degeneration of the right eye.  The 
macular degeneration rendered the appellant unable to have a 
driver's license and therefore caused severe transportation 
problems.  The examiner noted a diagnosis of macular 
degeneration, right eye and indicated that daily skilled 
services were not indicated.  

Pursuant to instructions set forth in the Board's March 2001 
remand, the appellant was afforded a VA examination to 
determine the extent of her visual impairment and she was 
also given additional opportunities to provide evidence in 
support of her claim.

Additional outpatient records were obtained which showed 
several disabilities for which the appellant was prescribed 
several different medications; however, the records do not 
indicate that the appellant's visual impairment was severe 
enough to warrant additional monthly pension benefits.  

The appellant was afforded a VA examination in October 2002.  
The appellant was brought to the examination by a friend.  
She had not driven since 1996 due to her vision.  

The examiner noted that the appellant lived alone and her 
main need was in transportation.  She was not permanently 
bedridden.  Visual acuity in the right eye indicated that she 
detected movement, but formal testing revealed visual acuity 
less than 20/800.  She needed new lenses.  The appellant 
indicated that in the right eye she could detect light only 
nasally.  

Visual fields were normal to the red test object in the left 
eye.  The examiner believed that the appellant was capable of 
managing her benefit payments in her own best interests.  He 
also noted that she paid her own bills.  

An examination of the appellant's eyes revealed a temporal 
exudates on the right optic disc.  No abnormalities were seen 
on the left on an undilated exam.  The pupils were fairly 
small and there was no definite reaction  to light.  The 
extraocular movements were full.  The examiner noted that the 
veteran was able to feed herself, dress herself, bathe 
herself, and take care of her toileting needs.  There was no 
amputation of the upper or lower extremities.  Her gait was 
normal.  

The appellant could walk 1/2 mile, limited by back pain.  She 
did not use any mechanical aid.  The diagnoses included those 
of visual impairment, gastroesophageal reflux disease, and 
gallbladder disease.  

With regard to the appellant's ability to leave home, the 
examiner indicated that she could walk to a nearby store, but 
she needed transportation for traveling longer distances 
since she could not drive and was dependant on someone else.  

The examiner concluded that the veteran was able to 
accomplish her activities of daily living without assistance.  
Visual fields were quite constricted in the right eye, but 
normal in the left eye.  

Finally, in April 2003, the appellant submitted additional 
medical evidence to the Board noting that she had recently 
been diagnosed with chronic obstructive pulmonary disease 
(COPD).  

The fact that the appellant is in poor health is amply 
demonstrated by the evidence of record and is not in dispute.  
However, as discussed by the Board in some detail in the law 
and regulations section hereinabove, special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or for being housebound require a specific, 
and significant, level of disability.  For reasons explained 
immediately below, the medical and other evidence of record 
does not establish that such level of disability exists in 
this case.  

The medical evidence in this case does not show that the 
appellant is blind for the purposes of entitlement to VA 
benefits, as that term is defined by the provisions of 38 
C.F.R. § 3.351 (2002).  

The medical evidence does not demonstrate blindness or that 
the appellant is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  At 
most, the evidence in this case indicates that the veteran is 
blind in the right eye due to macular degeneration, but that 
the left eye does not exhibit these symptoms.  

Moreover, the appellant has not argued, and the evidence does 
not indicate, that she is bedridden or a patient in a nursing 
home due to mental or physical incapacity.  

Further, a factual need for aid and attendance has not been 
shown.  The medical evidence of record supports the 
proposition that the appellant's medical problems, including 
COPD, gastroesophageal reflux disease, gallbladder disease 
and panic attacks limit her activities.  The October 2002 
examination report noted that she needed assistance with 
transportation because she did not have a license to drive 
due to her limited vision.  

The evidence does not suggest that the appellant cannot bathe 
herself, dress herself or keep herself ordinarily clean and 
presentable.  There is no indication that she lacks the 
ability to keep herself clean and presentable, or that she 
cannot attend to the wants of nature.  Also, the nature of 
her disabilities does not involve the use of prosthetic or 
orthopedic appliances, or problems with the upper extremities 
that would prevent her from feeding herself.  There is no 
evidence that the appellant needs assistance with food 
preparation.  The evidence of record does not suggest that 
the appellant requires assistance in terms of protecting her 
from the hazards or dangers incident to her daily 
environment.  

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance.  The 
medical evidence supports the appellant's contentions that 
she needs the assistance of transportation because her visual 
impairment renders her unable to drive.  However, this is not 
the type of aid and attendance contemplated in the 
regulation.  It appears that, with some limitations imposed 
by her physical ailments, the appellant is able to maintain 
herself and her household.  

The question remains as to whether the appellant's 
disabilities entitle her to special monthly pension in the 
form of housebound benefits.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability.  See 38 
C.F.R. § 3.351(e) (2002).  

The requirements for this benefit are met when the surviving 
spouse is substantially confined to her home or immediate 
premises by reason of disability or disabilities that will 
likely remain throughout the surviving spouse's lifetime.  

In this case, there is no evidence that the appellant is 
housebound.  Indeed, it is clear that the appellant is 
certainly not housebound as demonstrated by the fact that she 
appeared for the October 2002 VA examination.  

There is no evidence of record to indicate that the appellant 
is prevented from leaving her home, and indeed she 
acknowledges that she leaves the house to go shopping when 
she can find someone to drive her.  

In short, the evidence does not indicate that the appellant 
is substantially confined to her home by reason of 
disability.  The requirements for housebound allowance have 
not been met.  

In summary, for the reasons and bases expressed by the Board 
above, it is concluded that a preponderance of the evidence 
is against the appellant's claim.  The benefit sought on 
appeal is accordingly denied.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the March 2001 Board remand, informed the appellant of the 
evidence needed to support her claim.  VA has met its duty to 
inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the appellant of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the appellant as to the laws and regulations governing 
her appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
appellant's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the appellant in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  She 
was advised of the evidence necessary to substantiate her 
claim.  

In this regard, the Board notes that, by virtue of a March 
2001 remand, issued during the pendency of the appeal, the 
appellant and her representative have been advised of the law 
and regulations governing her claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant has been 
obtained and associated with the claims folder.  Furthermore, 
the appellant underwent a VA examination in conjunction with 
this appeal in October 2002.  Hence, the claim is ready to be 
considered on the merits.  

Accordingly, a remand for the RO to address the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Special monthly pension for the veteran's surviving spouse 
based on the need for aid and attendance or due to being 
housebound is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

